Citation Nr: 1748785	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  12-02 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected PTSD, or due to an undiagnosed illness.

2. Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

3. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to July 22, 2011.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1983 to April 1992, to include service in the Southwest Asia Theater of operations.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The November 2009 rating decision granted service connection for PTSD, evaluated as a 50 percent disability, effective January 9, 2009.  In a November 2011 rating decision, the RO increased the rating to 70 percent, effective January 9, 2009.

The issue of entitlement to a TDIU has been raised by the evidence of record, to include as part and parcel of the initial increased rating claim.  Thus, it is presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

These matters were previously before the Board in December 2012, May 2015, and December 2016 and remanded for further development.


FINDINGS OF FACT

1. The Veteran served in Southwest Asia during the Persian Gulf War.

2. The Veteran is not shown to have obstructive sleep apnea that had its clinical onset in active service, manifested within one year of his discharge from active service, is an undiagnosed illness or medically unexplained chronic multisymptom illness, or is otherwise related to his period of active service, to include as secondary to PTSD.

3. Throughout the period on appeal, the symptoms and overall impairment caused by the Veteran's PTSD approximate no more than occupational and social impairment with deficiencies in most areas.

4. The probative evidence of record does not show the Veteran to be rendered unable to obtain or maintain gainful employment due to his service-connected disabilities prior to July 22, 2011.


CONCLUSIONS OF LAW

1. The criteria for service connection for sleep apnea, to include as secondary to PTSD, or as due to an undiagnosed illness, have not been met.  38 U.S.C.S. §§ 1110, 1117, 1131 (LexisNexis 2017); 38 C.F.R. §§ 3.303, 3.310, 3.317.

2. The criteria for an initial rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.S. §§ 1155, 5107(b) (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.21, 4.126, 4.130. Diagnostic Code 9411 (2017).

3. The criteria for a TDIU prior to July 22, 2011 have not been met.  38 U.S.C.S. §§ 1155, 5107(b) (LexisNexis 2017); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

The Veteran seeks service connection for obstructive sleep apnea.  Specifically, the Veteran contends that he developed sleep apnea secondary to his service-connected PTSD.  Following review of the record, the Board finds that the preponderance of the evidence is against this claim.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.S. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Service connection may also be established for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Service connection may also be established for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.S. § 1117; 38 C.F.R. § 3.317 (a)(1). 

 A "qualifying chronic disability" includes an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.  38 C.F.R. § 3.317 (a)(2)(i).

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317 (b). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317 (a)(3)(4).

The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War and is a Persian Gulf Veteran.  38 C.F.R. § 3.317 (e).

As an initial matter, the Board notes that the Veteran's post-service treatment records confirm a diagnosis of obstructive sleep apnea in December 2008.  The Veteran's service treatment records (STRs) do not contain complaints, treatment, or diagnosis of obstructive sleep apnea.

The evidence of record includes an October 2009 VA examination report in which the examiner opined that the Veteran's sleep apnea is not due to PTSD or service.  The examiner reasoned that PTSD is not known to cause sleep apnea and the Veteran's sleep apnea was diagnosed in 2008, over 20 years after his discharge from military service.  However, the examiner did not discuss whether the Veteran's obstructive sleep apnea was aggravated by his PTSD.  Therefore, the Board found that the October 2009 opinion was incomplete in this regard and remanded for another opinion.

Pursuant to the May 2015 remand, an additional VA opinion was obtained in July 2015.  The July 2015 VA examiner opined that the Veteran's obstructive sleep apnea was less likely than not proximately due to or the result of the Veteran's service-connected PTSD.  The examiner reasoned that obstructive sleep apnea is a disorder that is characterized by obstructive apneas and hypopneas caused by repetitive collapse of the upper airway during sleep.  It is a condition related to upper airway anatomy; PTSD will not cause the anatomical condition responsible for sleep apnea.  Current medications were also reviewed and there was no indication that the prescribed medications could cause sleep apnea.

The Veteran was afforded an additional VA examination in November 2015.  The November 2015 VA examiner opined that the Veteran's obstructive sleep apnea was not caused or aggravated beyond its natural progression by his service-connected PTSD or his PTSD medication.  The examiner reasoned that medical literature has not established that stressor-related disorders or PTSD symptoms or PTSD medications can cause or aggravate sleep apnea.  Sleep apnea is caused when the muscles in the back of the throat relax; causing the airway to narrow resulting in inadequate breathing, PTSD and PTSD medication cannot cause physical obstruction of the airway leading to obstructive sleep apnea and therefore cannot aggravate obstructive sleep apnea. 

In July 2016, the Board requested a medical specialist opinion from the Veteran's Health Administration (VHA).  The examiner opined that the Veteran's obstructive sleep apnea is a disease with clear and specific etiology and diagnostic criteria.  The examiner reasoned that obstructive sleep apnea is a disease related to the ability of the patient to maintain a patent airway during sleep.  The examiner further opined that environmental exposures, short of those which would change the craniofacial anatomy of a person, would not cause obstructive sleep apnea.  The examiner further reasoned that the Veteran was diagnosed with obstructive sleep apnea in 2008 and he was separated from military service in 1992, and sleep apnea is related to elevated BMI as well as age and craniofacial structure; given the Veteran's age during military service, it was less likely than not that he had obstructive sleep apnea in service.

The Board acknowledges that a 1992 Report of Medical History included in the Veteran's STRs indicates that the Veteran was having trouble sleeping during service.  However, the Veteran does not contend that he has obstructive sleep apnea directly related to service.  Further, after in depth review of the Veteran's records, the VHA examiner did not find that the Veteran had obstructive sleep apnea during service.

To the extent that the Veteran has stated that he has obstructive sleep apnea attributable to service-connected PTSD, the Board finds that he is competent to report on his symptoms and that of which he has personal knowledge, but he is not competent to provide an opinion as to the etiology of his obstructive sleep apnea because such a question is not answerable by the application of knowledge within the realm of a lay person.  See Layno, 6 Vet. App. at 469-70; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore, the Board finds that the Veteran is not competent to relate his obstructive sleep apnea to his service.
 
The Board finds that the Veteran's obstructive sleep apnea is not an undiagnosed illness or medically unexplained chronic multisymptom illness, was not caused or aggravated by his service-connected PTSD, and did not have its onset in service or within one year of his discharge from active service, and is not otherwise related to a period of active service; therefore service connection is denied.  There is no doubt to be resolved in this case.  38 U.S.C.S. § 5107.

II. Initial Increased Rating

The Veteran also contends that his service-connected PTSD warrants an initial disability rating higher than the 70 percent ratings currently assigned under 38 C.F.R. § 4.130, Diagnostic Code 9411.  After reviewing the evidence, the Board finds that a rating in excess of 70 percent is not warranted for the period on appeal.

Disability ratings are determined by applying the rating criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) and represent the average impairment of earning capacity.  38 U.S.C.S. § 1155 (LexisNexis 2017); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2017).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.      38 C.F.R. §§ 4.1, 4.2 (2017); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating is assigned.  Id.  Additionally, while it is not expected that all cases will show all the findings specified, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2017).  The Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the individual's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2017).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id. 

The General Rating Formula for Mental Disorders, which is set forth in 38 C.F.R. § 4.130, provides in pertinent part:


A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

VA regulations require that when the symptoms and/or degree of impairment due to a Veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Following a review of the record, the Board finds that the Veteran's PTSD symptoms approximate no more than occupational and social impairment with deficiencies in most areas, entitling him to an initial 70 percent disability rating, but no higher.

In this regard, the evidence of record includes an October 2009 VA examination report which documents the Veteran's suicidal thoughts without plan or intent.  See Bankhead v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 435, *19 (Mar. 27, 2017) (holding that suicidal ideation need not be active in nature to warrant the assignment of a 70 percent rating; rather, the appropriate inquiry is whether either passive or active suicidal ideation, in the absence of other symptoms similar to those listed as examples in the criteria for a 70 percent rating, results in social and occupational impairment with deficiencies in most areas).

The evidence of record also includes August 2015 and February 2017 VA examination reports which document that the Veteran reported symptoms related to PTSD include short temper, avoidance and isolation, emotional detachment, difficulty dealing with crowds, depressed mood, sleep disturbance, nightmares, feelings of detachment from others, irritability, hypervigilance, and anger outbursts.  The clinicians noted that the Veteran was unemployed, his social functioning was impaired, and his family functioning was affected by him getting easily frustrated and reacting with anger at times.  However, the clinicians also noted that the Veteran had a girlfriend, was neatly dressed and groomed, and oriented to person, place, and time.  Both clinicians opined that the Veteran's psychiatric impairment was productive of occupational and social impairment with reduced reliability and productivity.

Therefore, it is after careful review of the evidence that the Board finds that the preponderance of evidence demonstrates that for the period on appeal, the Veteran's PTSD approximates the schedular criteria for a disability rating of no more than 70 percent.  In so finding, the Board looked to the frequency, severity, and duration of the Veteran's impairment, and not transient symptoms, to assess his disability picture.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).
The evidence of record does not support a rating of 100 percent (the only higher disability evaluation available).  The Veteran has not reported persistent delusions or hallucinations, gross impairment in thought processes or communication, inappropriate behavior, an inability to perform the activities of daily living, or any of the other markers of total occupational and social impairment due to PTSD.

In finding that a 70 percent rating, no higher, is warranted for the period on appeal, the Board notes that the Veteran's PTSD has been productive of or characterized by suicidal ideations, homicidal ideations, impaired social and family functioning, depressed mood, anxiety, intrusive thoughts, isolation, irritability, and hypervigilance.  This combination of symptoms indicates that the Veteran's disability approximates the criteria for a rating that represents occupational and social impairment with deficiencies in most areas.

III. TDIU

TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2017). 

VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  See 38 U.S.C.S. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither the appellant's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.341 (a), 4.19.  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991). 

At the outset, the Board notes that the Veteran currently meets the schedular requirements for a TDIU. Service connection has been established for PTSD (rated as 70 percent disabling); and irritable bowel syndrome (rated as noncompensable).  The Veteran's combined schedular rating is 70 percent or greater, thus the Veteran meets the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16 (a).

After reviewing the evidence of record, the Board does not find that the Veteran was unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities prior to July 22, 2011.  In making this determination, the Board has considered the Veteran's level of education and his primary employment history working as a motel clerk, baker, and in a pharmacy. 

In this regard, the evidence of record includes a January 2009 VA examination report in which the examiner opined that the Veteran's stomach and intestinal problems have no significant effect on his usual occupation. 

The evidence of record also includes an October 2009 PTSD VA examination report in which the examiner opined that the Veteran's effect on occupation includes decreased concentration and poor social interaction.  However, the examiner noted that the Veteran was employed full time and did not note the functional impact of these conditions to be sufficient to prevent employment.  The Board finds the January 2009 and October 2009 VA evaluations of the functional impacts of the Veteran's PTSD to be highly probative as they were based on examinations of the Veteran and review of the claims file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no medical evaluation to the contrary.

In sum, the Board finds that the preponderance of the evidence is against a finding that Veteran's service-connected disabilities render him unable to obtain and maintain gainful employment consistent with his education, training, and prior work experience prior to July 22, 2011.  Accordingly, the preponderance of the evidence is against the claim, and entitlement to TDIU prior to July 22, 2011 is denied.  The Board is again grateful to the Veteran for his distinguished and honorable service, and regrets that a more favorable outcome could not be reached.
 
In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.S. § 5107(b) (LexisNexis 2017); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56. 


ORDER

Service connection for sleep apnea, to include as secondary to service-connected PTSD, or due to an undiagnosed illness is denied.

An initial evaluation in excess of 70 percent for PTSD is denied.

A TDIU is denied prior to July 22, 2011.




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


